Case 2:21-cv-01178-SJF-AKT Document 7 Filed 04/25/21 Page 1 of 1 PageID #: 37




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

 MICHELLE TENZER-FUCHS,

                       Plaintiff,
                                                     Case No.: 2:21-CV-01178
 v.
                                                     STIPULATION OF DISMISSAL
 ALAN FURMAN & CO., INC.,

                       Defendant.

                   STIPULATION OF DISMISSAL WITH PREJUDICE
       Plaintiff Michelle Tenzer-Fuchs, by counsel, stipulates that the above-styled action shall

be dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

                                             Respectfully submitted,


                                              SHALOM LAW, PLLC


                                              By: /s/Jonathan Shalom
                                              Jonathan Shalom, Esq.
                                              105-13 Metropolitan Avenue
                                               Forest Hills, New York 11375
                                               Tel: (718) 971-9474
                                              Email: Jonathan@ShalomLawNY.com

                                              ATTORNEYS FOR PLAINTIFF




                                                9
